DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE, filed on 3/1/2021, and the amendment, arguments and remarks, filed on 1/29/2021, in which claim(s) 1, 3-10 and 12-20 is/are presented for further examination.
Claim(s) 1 has/have been amended.
Claim(s) 2 and 11 has/have been previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.

Response to Amendments
Applicant’s amendment to the title has been accepted.  The objection to the title as being not descriptive has been withdrawn.
Applicant’s amendment(s) to claim(s) 1 has/have been accepted.

Response to Arguments
Applicant’s arguments (i.e., that Lamparter is not prior art because it is commonly assigned to Siemens AG, the assignee of the present application), see the bottom of page 8 to page 10 of applicant’s remarks, filed 1/29/2021, with respect to the rejection(s) of claim(s) 1, 6-8, 10 and 17-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anderson.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  in line 4, “environment, the system” should be corrected to “environment, the distributed data management system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baier et al., US 2009/0089232 A1 (hereinafter “Baier”) in view of Anderson et al., US 2014/0156031 A1 (hereinafter “Anderson”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1, 10 and 20
Baier discloses a distributed data management system for storing data in an industrial production environment (Baier, [0003], see industrial automation enterprise; and Baier, [0025], see industrial automation system), the system stored on a plurality of intelligent programmable logic controller devices (Baier, [0030], see PLCs), wherein each respective intelligent programmable logic controller device comprises:
a volatile computer-readable storage medium (Baier, [0052], see memory) comprising a process image area (Baier, [0039], see collections of data and imaging data objects);
a non-volatile computer-readable storage medium (Baier, [0052], see memory);
a control program configured to provide operating instructions to a production unit within the industrial production environment (Baier, [0052], see instructions; Baier, [0003], see industrial automation enterprise; and Baier, [0025], see industrial automation system);
an input/output component configured to update the process image area during each scan cycle with data associated with the production unit (Baier, [0028], see I/O units);
a distributed data management component comprising an instance of the distributed data management system (Baier, [0025], see management control center);
a contextualization component configured to generate contextualized data by annotating contents of the process image area with automation system context information (Baier, [0035], see control tags marked/labeled via metadata to indicate its importance including alarm conditions and events occurring within the system);
a historian component configured to locally store the contents of the process image area and the contextualized data (Baier, [0035], see embedded historian components), and which makes the contents available across the distributed data management system through the distributed data management component (Baier, [0036], see collecting and sharing data using PLCs or factory components);
a data analytics component configured to execute one or more reasoning algorithms for analyzing data stored across the distributed data management system using the distributed data management component (Baier, [0049] and [0050], see plant-level querying, analytics and reporting and see analysis/calculators and querying mechanisms); and

On the other hand, Anderson discloses a knowledge manager component configured to dynamically modify the one or more reasoning algorithms during runtime of the control program based on one or more declarative knowledge models (Anderson, [0039]-[0042], see the models of the adaptive stochastic controller and see where the approximate dynamic programming element is configured to adjust the one or more models based on the actual operation metrics and the predicted value generated by the one or more models).  It would have 
Claim(s) 10 and 20 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 10, Baier discloses a first intelligent programmable logic controller (Baier, [0030], see PLCs).
With respect to claim 20, Baier discloses an article of manufacture for storing data in an industrial production environment, the article of manufacture comprising a non-transitory, tangible computer-readable medium holding computer-executable instructions (Baier, [0052], see memory and instructions).

Claims 6 and 17
With respect to claims 6 and 17, the combination of Baier and Anderson discloses wherein the one or more reasoning algorithms used by the data analytics component of each respective intelligent programmable logic controller device are configured based on one or more vendor-specified knowledge models (Baier, [0032], see Organizational Data Model; Baier, [0044], see Unified Plant Model; and Baier, [0047], see Allen Bradley PLC5, SLC-500, MicoLogix, and the like).

Claims 7 and 18
With respect to claims 7 and 18, the combination of Baier and Anderson discloses wherein the one or more vendor-specified knowledge models comprise information related to one or more capabilities of the plurality of intelligent programmable logic controller devices, diagnostic knowledge available at the plurality of intelligent programmable logic controller devices, and/or data layout information used by the plurality of intelligent programmable logic controller devices (Baier, [0032], see Organizational Data Model; Baier, [0044], see Unified Plant Model; and Baier, [0047], see Allen Bradley PLC5, SLC-500, MicoLogix, and the like).

Claim 8
With respect to claim 8, the combination of Baier and Anderson discloses wherein each respective intelligent programmable logic controller device further comprises:
one or more processors configured to execute the control program and, in parallel with execution of the control program (Baier, [0002], see logic processor; Baier, Fig. 1, see PLC1 to PLCn; Baier, Fig. 3, see PLC1 to PCLj; and Baier, Fig. 8, see multiple lines), modify the one or more reasoning algorithms in parallel with execution of the control program (Baier, [0040], see modification of the process in real time; and Baier, [0043], see AI component).

Claim 19
With respect to claim 19, the combination of Baier and Anderson discloses further comprising:
executing, by the first intelligent programmable logic controller, the control program using a first core of a processor included in the first intelligent programmable logic controller (Baier, [0002], see industrial controllers),
wherein the one or more reasoning algorithms are dynamically modified using a second core of the processor included in the first intelligent programmable logic controller (Baier, [0040], see historian component; and Baier, [0043], see artificial intelligence component).

Claim(s) 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baier in view of Anderson in further view of Ayyaswami, US 2017/0053242 A1 (hereinafter “Ayyaswami”).

Claims 9 and 15
Claim(s) 9 and 15 incorporate(s) all of the limitations of claim(s) 1 and 10 above, respectively.
On the other hand, Ayyaswami discloses the non-volatile computer-readable storage medium included in each respective intelligent programmable logic controller device comprises a NoSQL database which has a table equivalent view (Ayyaswami, [0030]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Brummel’s teachings to the combination of Baier and Anderson.  A skilled artisan would have been motivated to do so in order to simplify big data analytics technologies for application developers, data scientist and system engineers, see Ayyaswami, [0014].  In addition, both/all of the references (Baier, Anderson and Ayyaswami) disclose features that are directed to 

Claim 16
With respect to claim 16, the combination of Baier, Anderson and Ayyaswami discloses wherein the insertion of the data associated with the production unit into the local non-volatile computer readable medium is triggered based on changes to the operating instructions and the data associated with the production unit (Baier, [0047], see Allen Bradley PLC5, SLC-500, MicoLogix, and the like).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Ghosh et al. for intelligent controls for optimal resource allocation for data center operations; and
– Smith et al. for dynamic data storage.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: July 22, 2021
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152